DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.
 Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention.  
The claimed invention was publicly available at https://www.inventorlady.com/project/paint-brush-ergonomic-paint-mate/ and https://www.inventorlady.com/project/page/4/ on 9/4/2017 and the effective filing date of the application is 5/7/2019. 
Claims 1-3 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creelman (US 9,630,311 B2).
Regarding claim 1, Creelman discloses a system (Figure 1) for a holder and a paint brush, comprising 
a. a body (10) having a shape (Figure 1) and a first end (top end) and a second end (bottom end); 

c. at least one notch  (11) situated near the second end.  
Regarding claim 2, Creelman discloses wherein the shape has a cross-section selected from the group consisting of: circular (at second end, Figures 1 and 7), elliptical, rectangular, triangular, or non-rectangular polygonal.  
Regarding claim 3, Creelman discloses wherein the cross-section is circular (at second end, Figures 1 and 7).  
Regarding claim 10, Creelman discloses wherein the bore is oriented substantially perpendicularly to a longitudinal axis of the body (Figure 1).  
Regarding claim 11, Creelman discloses wherein the bore has an orientation such that a paint brush inserted therein extends at a right angle to a longitudinal axis of the body (Figure 1).  
Regarding claim 12, Creelman discloses wherein the body comprises a material selected from the group consisting of: wood, aluminum (column 4 line 10), rubber, or plastic (column 4 line 9).  
Regarding claim 13, Creelman discloses wherein the body is substantially hollow (Figure 3).  
Claim Rejections - 35 USC § 103

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Creelman (US 9,630,311 B2) in view of Wong et al. (US 10,380,908 B2).
Regarding claim 14, Creelman discloses all of the limitations but does not disclose the body is substantially solid. However, Wong et al. discloses a similar device (Figure 1) that includes a body (100) that is substantially solid (column 5 lines 16-17 and claim 6) for the purpose of providing a sturdy grip that will not compress. It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Creelman by utilizing the body is substantially solid, as disclosed by Wong et al., for the purpose of providing a sturdy grip that will not compress to allow for more precise control over the brush the added weight would also reduce vibrations to provide a smoother brush stroke.
Requirements for Information
	The following is a quotation of 37 C.F.R. 1.105:
(a) 
(1) In the course of examining or treating a matter in a pending or abandoned application, in a patent, or in a reexamination proceeding, including a reexamination proceeding ordered as a result of a supplemental examination proceeding, the examiner or other Office employee may require the submission, from individuals identified under § 1.56(c), or any assignee, of such information as may be reasonably necessary to properly examine or treat the matter, for example: 
(i) Commercial databases: The existence of any particularly relevant commercial database known to any of the inventors that could be searched for a particular aspect of the invention. 
(ii) Search: Whether a search of the prior art was made, and if so, what was searched. 

(iv) Information used to draft application: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used to draft the application. 
(v) Information used in invention process: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used in the invention process, such as by designing around or providing a solution to accomplish an invention result. 
(vi) Improvements: Where the claimed invention is an improvement, identification of what is being improved. 
(vii) In Use:  Identification of any use of the claimed invention known to any of the inventors at the time the application was filed notwithstanding the date of the use. 
(viii) Technical information known to applicant. Technical information known to applicant concerning the related art, the disclosure, the claimed subject matter, other factual information pertinent to patentability, or concerning the accuracy of the examiner’s stated interpretation of such items. 

(2) Requirements for factual information known to applicant may be presented in any appropriate manner, for example: 
(i) A requirement for factual information; 
(ii) Interrogatories in the form of specific questions seeking applicant’s factual knowledge; or 
(iii) Stipulations as to facts with which the applicant may agree or disagree. 
(3) Any reply to a requirement for information pursuant to this section that states either that the information required to be submitted is unknown to or is not readily available to the party or parties from which it was requested may be accepted as a complete reply. 

(b) The requirement for information of paragraph (a)(1) of this section may be included in an Office action, or sent separately. 

(c) A reply, or a failure to reply, to a requirement for information under this section will be governed by §§ 1.135  and 1.136.

The Examiner requires submission of the following items:
(iii) Related information: A copy of any non-patent literature, published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention.
(vii) In Use:  Identification of any use of the claimed invention known to any of the inventors at the time the application was filed notwithstanding the date of the use.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MCCULLOUGH whose telephone number is (571)272-7805.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649